IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1890
                            Filed September 2, 2020


REVA SUE GONZALEZ,
     Plaintiff-Appellant,

vs.

CHRISTANE LABOY,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Ian K. Thornhill, Judge.



      Reva Gonzalez appeals the dismissal of her petition for the entry of a

protective order. AFFIRMED.




      Arianna N. Eddy of Iowa Legal Aid, Cedar Rapids, for appellant.

      Christane Laboy, Washington, Indiana, self-represented appellee.




      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                        2


MULLINS, Judge.

      The following evidence was presented at a hearing on a petition for a

protective order under Iowa Code chapter 236 (2019).         Reva Gonzalez and

Christane Laboy share a child, born in April 2019. At the time, they resided

together in Indiana. Gonzalez testified Laboy began physically abusing her and

using drugs shortly after the child’s birth and, on September 25, Laboy started

hitting her when she refused him money. During the alleged altercation, Gonzalez

called her aunt, who “heard everything.” The aunt testified she “was on video chat”

with Gonzalez during the altercation, and she observed that Gonzalez “was

pushed up in the bathroom and her face hit the door knob to the bathroom.” The

aunt claimed Gonzalez exhibited injuries, and “[t]here was pictures documented.”1

Gonzalez called law enforcement but, according to her, Laboy “twisted it” and told

the police Gonzalez assaulted him. The police directed Gonzalez to leave the

home. Gonzalez testified her aunt picked her up. The aunt testified Gonzalez was

taken to the hospital by ambulance. Gonzalez moved to Iowa the next day. In his

testimony, Laboy denied the allegations.

      On September 30, Gonzalez filed her petition for relief from domestic abuse

against Laboy. A temporary protective order was entered the same day. The

matter proceeded to hearing on October 14. The same day, the court entered an

order cancelling the temporary protective order and dismissing Gonzalez’s petition

for a permanent protective order. The court concluded Gonzalez “failed to meet




1No photographs of the alleged injuries were presented as evidence at the ensuing
hearing on the petition.
                                          3


her burden to prove immediate risk of physical harm because [Laboy] resides in

another state and not in Iowa.”

       Gonzalez appeals. She raises several arguments, which generally boil

down to a claim the court erred in concluding she failed to meet the appropriate

evidentiary burden for entry of a protective order.

       “District courts hear civil domestic abuse cases in equity, and we review

them de novo.” Petition of Chapman, 890 N.W.2d 853, 856 (Iowa 2017), as

amended (May 8, 2017); accord Wilker v. Wilker, 630 N.W.2d 590, 594 (Iowa

2001). Under this review, “we are not bound by the trial court’s conclusions of law

or findings of fact, although we do give weight to factual findings, particularly when

they involve the credibility of witnesses.” Chapman, 890 N.W.2d at 856 (quoting

In re Estate of Warrington, 686 N.W.2d 198, 202 (Iowa 2004)); accord Iowa R.

App. P. 6.904(3)(g). Our duty when reviewing a matter de novo is to “examine the

entire record and adjudicate rights anew on the issues properly presented.” Alcor

Life Extention Found. v. Richardson, 785 N.W.2d 717, 722 (Iowa Ct. App. 2010).

       We agree with Gonzalez that the court incorrectly required her to prove a

current immediate risk of physical harm and the sole fact that Laboy lived in a

different state was an insufficient basis to deny the petition. We turn to the

overarching issue of whether Gonzalez met her burden under the correct legal

framework.

       To obtain a protective order under Iowa Code chapter 236, a plaintiff is only

required to prove by a preponderance of the evidence that the defendant

committed an act of domestic abuse.            Iowa Code § 236.4(1); Fishel v.

Redenbaugh, 939 N.W.2d 660, 662 (Iowa Ct. App. 2019). “A preponderance of
                                          4


the evidence is the lowest degree of proof upon which issues of fact are

determined.” State v. Beasley, 50 N.W. 570, 570 (Iowa 1891). The quantity of

evidence required of a party having the burden of proof in a civil action is “no more

than will outweigh the evidence of the other side.” Hall v. Wright, 156 N.W.2d 661,

667 (Iowa 1968).

       Gonzalez and her aunt testified to conduct on the part of Laboy that would

satisfy the statutory elements of domestic abuse.2 Laboy denied the same. Thus,

the question before us is one of credibility. Unfortunately, we are without the

benefit of the district court’s credibility findings. Upon our de novo review, and

given the irreconcilable differences in accounts from Gonzalez and her aunt as to

what occurred on the night in question and prior thereto, we find the evidence

supporting a finding of domestic abuse is, at best, in equipoise.          Where the

evidence is in equipoise, the “plaintiff has not carried the burden of proof by a

preponderance of the evidence.” Greenberg v. Alter Co., 124 N.W.2d 438, 442

(Iowa 1963). We affirm the denial of Gonzalez’s petition for a protective order on

the basis that she failed to meet the appropriate burden of proof.

       AFFIRMED.


2 “Domestic abuse” means any “assault as defined in section 708.1” where, among
other circumstances, “[t]he assault is between family or household members who
resided together at the time of the assault” or “[t]he assault is between persons
who are parents of the same minor child, regardless of whether they have been
married or have lived together at any time.” Iowa Code § 236.2(2)(a), (c). Assault
is a general intent crime under section 708.1(1), and occurs when a person,
without justification, commits “[a]ny act which is intended to cause pain or injury to,
or which is intended to result in physical contact which will be insulting or offensive
to another, coupled with the apparent ability to execute the act.” Id. § 708.1(2)(a).
Although the statute defines assault as a general intent crime, specific intent
continues to be an element of the offense. See State v. Bedard, 668 N.W.2d 598,
600–01 (Iowa 2003).